                                          Case 4:20-cv-00542-HSG Document 14 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ARTHUR DAVIS,                               Case No. 20-cv-00542-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     ALAMEDA COUNTY SHERIFF
                                         DEPARTMENT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a pretrial detainee housed at Santa Rita Jail at the time he filed this complaint, has

                                  14   filed this pro se civil rights action pursuant to 42 U.S.C. § 1983, challenging his placement and

                                  15   retention in administrative segregation while housed at Santa Rita Jail. See generally Dkt. No. 1.

                                  16   Plaintiff has not communicated with the Court since he filed his initial complaint. All the court

                                  17   orders and notices served on plaintiff have been returned to the Court as undeliverable with the

                                  18   notation that plaintiff is no longer in custody. Dkt. Nos. 4, 9, 12, 13. The Alameda County

                                  19   Sheriff’s Office has informed the Court that plaintiff is no longer in custody. Dkt. No. 11. The

                                  20   Court is unable to locate plaintiff in the CDCR Inmate Locator.

                                  21          Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  22   file a notice of change of address while an action is pending. See N.D. Cal. L.R. 3-11(a). The

                                  23   Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by

                                  24   the Court has been returned to the court as not deliverable, and (2) the Court fails to receive within

                                  25   sixty days of this return a written communication from the pro se party indicating a current

                                  26   address. See L.R. 3-11(b). The first court notice was returned as undeliverable on February 6,

                                  27   2020. Dkt. No. 4. More than sixty days have passed since the mail addressed to plaintiff was

                                  28   returned as undeliverable. The Court has not received a notice from plaintiff of a new address.
                                          Case 4:20-cv-00542-HSG Document 14 Filed 04/30/20 Page 2 of 2




                                   1   Accordingly, the instant civil rights action is DISMISSED without prejudice pursuant to N.D. Cal.

                                   2   L. R. 3-11.

                                   3          The Clerk shall terminate any pending motions, enter judgment, and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 4/30/2020

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
